                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Mary T. Thomas, Nea Richard, Jeremy             )       Civil Action No.: 3:20-cv-01552-JMC
Rutledge, Trena Walker, Dr. Brenda              )
Williams, and The Family Unit, Inc.,            )
                                                )
                       Plaintiffs,              )
                                                )             ORDER AND OPINION
       v.                                       )
                                                )
Marci Andino, as Executive Director of the      )
State Election Commission, John Wells           )
in his official capacity as Chair of SC State   )
Election Commission, Clifford J. Edler and      )
Scott Moseley in their official capacities as   )
Members of the South Carolina State             )
Election Commission, and Henry D.               )
McMaster in his official capacity as            )
Governor of South Carolina,                     )
                                                )
                       Defendants.              )
                                                )

       Plaintiffs Mary T. Thomas, Nea Richard, Jeremy Rutledge, Trena Walker, Dr. Brenda

Williams, and The Family Unit, Inc. (collectively “Plaintiffs”) filed this action seeking declaratory,

preliminary, and permanent injunctive relief from specified laws promulgated by the State of South

Carolina that define persons qualified to vote by absentee ballot and requiring the solicitation of a

witness signature for the ballot to count. (See ECF No. 1 at 2 ¶ 2–3 ¶ 5.)

       This matter is before the court pursuant to the South Carolina Republican Party’s (“SCRP”)

Motion to Intervene pursuant to Rules 24(a) and 24(b) of the Federal Rules of Civil Procedure.

(ECF No. 11.) Plaintiffs oppose the SCRP’s Motion in its entirety. (ECF No. 22.) For the reasons

set forth below, the court GRANTS the SCRP’s Motion to Intervene pursuant to Rule 24(b).

            I.    RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       “The COVID-19 pandemic, also known as the coronavirus pandemic, is an ongoing

                                                    1
pandemic of coronavirus disease 2019 (‘COVID‑19’) caused by severe acute respiratory syndrome

coronavirus 2 (SARS‑CoV‑2).”       COVID-19 pandemic, https://en.wikipedia.org/wiki/COVID-

19_pandemic#cite_note-auto-5 (last visited May 7, 2020).       The World Health Organization

(“WHO”) has specified that the outbreak initiated in Wuhan, China in December 2019. WHO,

https://www.who.int/csr/don/12-january-2020-novel-coronavirus-china/en/ (last visited May 7,

2020).     On January 30, 2020, WHO declared the outbreak a Public Health Emergency of

International Concern and a pandemic on March 11, 2020. Id. at https://www.who.int/news-

room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations

-(2005)-emergency-committee-regarding-the-outbreak-of-novel-coronavirus-(2019-ncov)          (last

visited May 7, 2020). As of May 7, 2020, there are more than 1.2 million reported cases in the

United States and more than 3.74 million reported cases of COVID-19 worldwide, resulting in

more than 264,000 deaths. COVID-19 Dashboard by the Ctr. for Syss. Sci. & Eng’g at Johns

Hopkins Univ., https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html #/bda75 94740

fd402994 2 3467b48e9ecf6 (last visited May 7, 2020).

         The COVID-19 virus is primarily spread “from person to person through small droplets

from the nose or mouth, which are expelled when a person with COVID-19 coughs, sneezes, or

speaks.”     WHO, https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-

and-answers-hub/q-a-detail/q-a-coronaviruses (last visited May 7, 2020). People may also become

infected by touching a contaminated surface and then touching their eyes, nose, or mouth. Id. The

COVID-19 virus is most contagious “within the first 3 days from the onset of symptoms,” although

spread may be possible before symptoms appear and in later stages of the disease. Id. at

https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-73-

covid-19.pdf?sfvrsn=5ae25bc7_4 (last visited May 7, 2020).



                                               2
       On April 22, 2020, Plaintiffs filed a Complaint for Declaratory Judgment, Preliminary and

Permanent Injunctive Relief against Defendants Marci Andino, John Wells, Clifford J. Edler, and

Scott Moseley, in their official capacities as South Carolina State Election Commissioners, and

Henry D. McMaster, the Governor of South Carolina (collectively “Defendants”). (ECF No. 1.)

Due to an alleged vulnerability to COVID-19, Plaintiffs challenge (1) “the requirement setting

forth exclusive categories of “[p]ersons qualified to vote by absentee ballot,” in South Carolina

(the “Excuse Requirement”)[,] S.C. Code Ann. § 7-15-320” and (2) the constitutionality of South

Carolina’s witness signature requirement on absentee ballots, codified at S.C. Code Ann. § 7-15-

220 (the “Witness Requirement[).]” (ECF No. 1 at 2 ¶ 3, 3 ¶ 4.) On April 28, 2020, Plaintiffs

filed a Motion for Preliminary Injunction pursuant to Rule 65 of the Federal Rules of Civil

Procedure seeking to enjoin “Defendants . . . and all persons acting in concert with each or any of

them, from enforcing (a) the requirement that voters requesting a mail-in absentee ballot fall within

a limited list of ‘excuses,’ which does not include self-isolation due to COVID-19, . . . , and (b)

the requirement that voters mailing in absentee ballots must have another adult sign as a witness

on the ballot’s envelope, . . . .” (ECF No. 7 at 1.) Plaintiffs asserted that “[i]f the Challenged

Requirements are not enjoined, they will pose significant risks to voters seeking to exercise their

right to vote in the June 9, 2020 primary election amid the current COVID-19 crisis.”1 (Id. at 2.)

       On May 1, 2020, the SCRP filed a Motion to Intervene seeking to intervene as a matter of

right under Rule 24(a) or, alternatively, with the court’s permission under Rule 24(b)(1)(b) in order

to “maintain[] ballot integrity[,] prevent[] voter fraud,” and “to protect its interest in electing

Republicans.” (ECF No. 11 at 1, 3 (internal quotation mark omitted).) On May 5, 2020, Plaintiffs



1
  In light of this assertion and Plaintiffs’ subsequently filed Motion for Expedited Briefing
Schedule on Their Motion for Preliminary Injunction (ECF No. 8), the court entered an Order
setting forth an expedited schedule for this case. (ECF No. 27.)
                                                 3
filed their Opposition to Motion to Intervene. (ECF No. 22.)

                                     II.     JURISDICTION

       The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 based on Plaintiffs’

claims against Defendants under 42 U.S.C. § 1983, which permits an injured party to bring a civil

action against a person who, acting under color of state law, ordinance, regulation, or custom,

causes the injured party to be deprived of “any rights, privileges, or immunities secured by the

Constitution and laws.” Id. Specifically, Plaintiffs allege violations of their rights protected by

the First and Fourteenth Amendments to the United States Constitution and the Voting Rights Act

of 1965, 52 U.S.C. §§ 10301–10314, 10501–10508, 10701–10702 (formerly 42 U.S.C. §§ 1973–

1973bb).

                                  III.     LEGAL STANDARD

       Pursuant to Rule 24(a)(2), “the court must permit anyone to intervene [as a matter of right]

who: . . . (2) claims an interest relating to the property or transaction that is the subject of the

action, and is so situated that disposing of the action may as a practical matter impair or impede

the movant’s ability to protect its interest, unless existing parties adequately represent that

interest.” Fed. R. Civ. P. 24(a)(2). A party seeking intervention as a matter of right must meet the

following requirements: “(1) the application to intervene must be timely; (2) the applicant must

have an interest in the subject matter of the underlying action; (3) the denial of the motion to

intervene would impair or impede the applicant’s ability to protect its interest; and (4) the

applicant’s interest is not adequately represented by the existing parties to the litigation.” Houston

Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999). In Feller v. Brock, the United States

Court of Appeals for the Fourth Circuit noted that “liberal intervention is desirable to dispose of

as much of a controversy ‘involving as many apparently concerned persons as is compatible with



                                                  4
efficiency and due process.’” 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse v. Camp, 385

F.2d 694, 700 (D.C. Cir. 1967)).         “The party moving to intervene ‘bears the burden of

demonstrating to the court a right to intervene.’” S.C. Coastal Conservation League v. Pruitt, No.

18-CV-330-DCN, 2018 WL 2184395, at *3 (D.S.C. May 11, 2018) (quoting Matter of Richman,

104 F.3d 654, 658 (4th Cir. 1997)). Failure to satisfy even one of the requirements is sufficient to

warrant denial of a motion to intervene as a matter of right. See N.A.A.C.P. v. New York, 413 U.S.

345, 369 (1973).

       The court may also grant permissive intervention to anyone who “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

“Permissive intervention [under Rule 24(b)] is left to the broad discretion of the Court and should

be construed liberally in favor of intervention.” Savannah Riverkeeper v. U.S. Army Corps of

Eng’rs, No. CV 9:12-610-RMG, 2012 WL 13008326, at *2 (D.S.C. Aug. 14, 2012). “Among the

factors a Court should consider in passing upon a motion for permissive intervention includes (1)

the timeliness of the motion; (2) the presence of a common question of law or fact; and (3) whether

the intervention will unduly delay or prejudice the original parties.” Id. (citing Backus v. S.C., No.

3:11-cv-03120-HFF-MBS-PMD, 2012 WL 406860, at *2 (D.S.C. Feb. 8, 2012)); but see S.C.

Coastal Conservation League, 2018 WL 2184395, at *3 (adding a fourth prong that “there must

be an independent ground of subject matter jurisdiction.”) (citing Shanghai Meihao Elec., Inc. v.

Leviton Mfg. Co., 223 F.R.D. 386, 387 (D. Md. 2004)).

                                         IV.    ANALYSIS

A.     The Parties’ Arguments

       1.      Intervention as a Right

       The SCRP argues that it should be allowed to intervene as a right. In support of this



                                                  5
argument, the SCRP asserts that it has submitted a timely Motion because “[t]he lawsuit has just

begun, no responsive pleadings have been filed, no motions have been argued or decided, and

allowing the Republican Party to intervene would not cause any delay.” (ECF No. 11 at 3.) The

SCRP further asserts that it “has a direct interest in the subject matter of this litigation because the

law [] [P]laintiffs are challenging as unconstitutional governs the absentee voting process currently

being encouraged by the Republican Party to increase voter participation.” (Id.) Moreover,

because the June 9, 2020 primary is a political party primary, the SCRP is responsible for collecting

filing fees, certifying candidates, and handling protest hearings from the elections. (ECF No. 28

at 2.) Finally, the SCRP asserts that its interests are narrowly focused “on electing Republicans,”

which “are not adequately represented by the original parties to this action” in that Defendants

only administer and/or defend the laws at issue. (ECF No. 11 at 4.) In this regard, the SCRP states

that “[c]hanging the way South Carolinians vote will have a large impact on the interests of the

Republican Party.” (Id.)

       In opposing the Motion to Intervene, Plaintiffs contend that the SCRP’s alleged main

interest in intervening in this action–“maintaining ballot integrity and preventing voter fraud”–

shows that it “lacks any significantly protectable interest and instead asserts only generalized

interests shared by the public at large—interests adequately protected by existing Defendants.”

(ECF No. 22 at 2 (quoting ECF No. 11 at 3).) Plaintiffs further contend that the SCRP’s other

stated interest, i.e., “electing Republicans,” is not “affected by this case” because “this case

concerns the administrative procedures whereby all eligible voters may exercise their fundamental

right to vote in either party’s primary elections.” (Id. at 6 (quoting ECF No. 11 at 3).)

       2.      Permissive Intervention

       In support of permissive intervention, the SCRP argues that its Motion is timely and that



                                                   6
allowing intervention would not “unduly delay or prejudice the adjudication of the rights of the

original parties.” (ECF No. 11 at 5.) It is prepared to “meet the expedited briefing deadline of

May 11, 2020 and be ready for a hearing on May 15, 2020.” (Id. (referencing ECF Nos. 27, 30).)

        Plaintiffs oppose permissive intervention claiming that it “would only serve to delay and

 complicate resolution of this case and lead to greater risk of confusion close to the election

 through, among other things, additional (and likely repetitive) briefing.” (Id. at 10.) The “SCRP

 ought instead be permitted to participate as amicus curiae which would allow it to express its

 views on the case without hindering its timely resolution.” (Id.)

B.      The Court’s Review

        1.      Intervention as a Right

        In assessing the threshold requirement under either prong of Rule 24, the court finds that

the SCRP’s Motion to Intervene (ECF No. 11) is timely, as it was filed before Defendants either

entered their appearance or filed any responsive pleadings. See, e.g., Alt v. U.S. E.P.A., 758 F.3d

588, 591 (4th Cir. 2014) (“In order to properly determine whether a motion to intervene in a civil

action is sufficiently timely, a trial court in this Circuit is obliged to assess three factors: first, how

far the underlying suit has progressed; second, the prejudice any resulting delay might cause the

other parties; and third, why the movant was tardy in filing its motion.” (citation omitted)); S.C.

Coastal Conservation League v. Pruitt, No. 18-CV-330-DCN, 2018 WL 2184395, at *8 (D.S.C.

May 11, 2018) (“[The] motions to intervene are timely, as they were filed within twenty-two days

of the filing of the initial complaint. No discovery has been conducted or dispositive motions

decided.”).

        As to the second prong for intervention as a matter of right under Houston Gen. Ins. Co.,

the SCRP’s interest in this action “‘must be direct, rather than remote or contingent.’” S.C. Coastal



                                                    7
Conservation League, 2018 WL 2184395, at *8 (quoting Dairy Maid Dairy, Inc. v. United States,

147 F.R.D. 109, 111 (E.D. Va. 1993)). The intervenor’s interest must also be a “significantly

protectable interest.” Donaldson v. United States, 400 U.S. 517, 531 (1971). As it outlined in its

brief, the SCRP is tasked with “handling protest hearings stemming from election contests and

deciding these cases” (ECF No. 28 at 2 (citing S.C. Code Ann. §§ 7-17-520 through -570 (West

2020))), and the court is persuaded that these protest hearings would be significantly affected by

changes in state election law on the eve of the June primary. Therefore, the court finds that SCRP’s

role as overseer of both the June 9 political party primary and the party’s candidates demonstrates

the sufficiency of the SCRP’s interest relating to the subject of the action.

       The third requirement for intervention as a matter of right necessitates the SCRP

demonstrating that the ability to protect its interest would be impaired if denied the ability to

intervene. See Teague v. Bakker, 931 F.2d 259, 260–61 (4th Cir. 1991). “This requirement is one

of ‘practical impairment.’” Maxum Indem. Co. v. Biddle Law Firm, PA, 329 F.R.D. 550, 555

(D.S.C. 2019) (citations omitted). Through the expression of its role in the party primary and its

responsibility to Republican candidates (see ECF No. 28 at 2), the SCRP demonstrates how its

desire to defend the challenged statutes practically diverges from that of Defendants. As a result,

the court finds that the SCRP has sufficiently shown that its ability to protect its interest would be

impaired if not allowed to intervene in this litigation.

       Finally, as to the fourth requirement for intervention as a matter of right, the court observes

that in assessing the adequacy of representation by the existing parties, “the burden on the applicant

of demonstrating a lack of adequate representation ‘should be treated as minimal.’” Teague, 931

F.2d at 262 (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972)). However,

“[i]n matters of public law litigation that may affect great numbers of citizens, it is the



                                                  8
government’s basic duty to represent the public interest.” Stuart v. Huff, 706 F.3d 345, 351 (4th

Cir. 2013). “And the need for government to exercise its representative function is perhaps at its

apex where, as here, a duly enacted statute faces a constitutional challenge.” Id. “In such cases,

the government is simply the most natural party to shoulder the responsibility of defending the

fruits of the democratic process.” Id.

       In this matter, both the SCRP and Defendants want the court to sustain the statutes

constitutionally challenged in the Complaint. Upon its review, the court observes that Stuart

necessitates a finding that the SCRP’s arguments regarding Defendants’ neutral interests in

defending the law (see ECF No. 11 at 4) do not demonstrate the necessary inadequacy of

representation by the existing parties. See Commonwealth of Va. v. Westinghouse Elec. Corp., 542

F.2d 214, 216 (4th Cir. 1976) (While the “burden of showing an inadequacy of representation is

minimal . . . .[w]hen the party seeking intervention has the same ultimate objective as a party to

the suit, a presumption arises that its interests are adequately represented, against which the

petitioner must demonstrate adversity of interest, collusion, or nonfeasance.”). Accordingly, the

court finds that the SCRP cannot intervene in this action as a matter of right. See N.A.A.C.P., 413

U.S. at 369 (1973) (implying that the failure to satisfy one of the requirements for intervention as

a matter of right is a sufficient reason for the court to deny intervention as a matter of right).

       2.      Permissive Intervention

       Permissive intervention is appropriate when an intervenor “has a claim or defense that

shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The

court has discretion to allow permissive intervention. Smith v. Pennington, 352 F.3d 884, 892 (4th

Cir. 2003) (citation omitted).

       In its Motion to Intervene (ECF No. 11), the SCRP implores the court to allow it the



                                                   9
opportunity to defend the “Excuse Requirement” and the “Witness Requirement” from Plaintiffs’

constitutional challenge. The SCRP persuasively argues the timeliness of its Motion and contends

that its intervention would not “unduly delay or prejudice the adjudication of the original parties’

rights,” because it is ready “to meet the expedited briefing deadline of May 11, 2020 and be ready

for a hearing on May 15, 2020.” (See ECF No. 11 at 5.) Taking into consideration the factors for

permissive intervention, the court finds that upon its consideration of the arguments presented by

the SCRP, it should be allowed to permissively intervene in this case.

                                     V.      CONCLUSION

       For the reasons stated above, the court GRANTS the South Carolina Republican Party’s

Motion to Intervene pursuant to Rule 24(b)(2) of the Federal Rules of Civil Procedure. (ECF No.

11.) The South Carolina Republican Party is subject to the same expedited scheduling previously

entered by the court. (See ECF Nos. 27, 30.)

       IT IS SO ORDERED.




                                                     United States District Judge
May 8, 2020
Columbia, South Carolina




                                                10
